DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 24 June 2021 has been received and entered.  Claims 7 and 14 have been amended.  Claims 1-24 are currently pending.  Claims 9-10 and 16-24 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 24 June 2021 have been fully considered but are not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite “wherein said chickens are reared to be broiler chickens”.  However, the limitation of “reared to be broiler chickens” is still indefinite with regard to the chickens which are encompassed by the claims.  Broiler is a term used in the industry to define an intended use of a chicken as well as a chicken of a particular weight.  In fact, broiler, fryer and roaster are all terms which refer to the same chicken but if the chicken is older, it is generally a roaster and not a fryer or broiler although it is still the same breed of chicken.  The term “broiler” is mostly used for a young chicken, 6-10 weeks old while a “roaster” chicken is slighter older than a fryer or broiler chicken even though it is the same breed.  If the chicken is “reared to be a broiler chicken” but reaches the age of a roaster chicken, it is no longer a “broiler” – would these chickens be encompassed by the claims?  The limitation of “reared to be” is intended use for the chicken and it is not clear if the chickens do not ultimately end up as broilers, would they be encompassed by the claims?  What if the chicken ended up being a fryer chicken?  Therefore, the metes and bounds of “reared to be broiler chickens” is indefinite.  It is suggested that the claim merely recite “chicken” as this would be remedial.  

Response to Arguments
Applicant argues that the claim has been amended to avoid the rejection.  Applicant’s argument has not been found to be persuasive as the newly added limitation is also viewed as indefinite for the reasons provided above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite “wherein expression of HSP70 is indicative of said stress” which is a natural phenomenon and law of nature and therefore, is a statement of the judicial exception.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a process.

Claim 1 recites a method of detecting stress in a poultry species comprising the steps of (a) obtaining a growing feather sample and (b) detecting the expression of HSP70 in said growing feather sample, wherein expression of HSP70 is indicative of said stress in said poultry species.
As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action. 
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claim 3 recites “determining” and claim 4 recites “diagnosing”.  Neither the specification nor the claims set forth a limiting definition for “determining” or “diagnosing” and the claims do not set forth how “determining” or “diagnosing” is accomplished.  The broadest reasonable interpretation of the “determining” and/or “diagnosing” step is that this step may be accomplished mentally by critical thinking processes.  The “determining” and/or “diagnosing” may also be accomplished verbally.  Such mental processes and verbal communication are abstract, having no particular concrete or tangible form.
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.  Here, the claims do not integrate the recited judicial exceptions into a practical application of the exception(s).  The claim does not integrate the judicial exception into a practical application because no additional elements are recited and therefore the claim does not apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a 
The method also includes mental steps that could be performed by merely reviewing data mentally or using a computer.  The step of determining the amount of HSP70 could be performed by viewing a printout from a computer.  The step of “diagnosing” is based on a comparison of values for HSP70 expression levels and therefore, is a mental process.  In addition, such steps are judicial exceptions as given their broadest reasonable interpretation, they do not clearly go beyond mental activity and add nothing specific to the law of nature/natural phenomenon other than what is well-understood, routine, conventional data gathering and analysis, previously engaged in by those in the field.
The prior art teaches that it was routine before the effective filing date of the instant invention to measure the expression level of HSP70 in poultry (see Gabriel et al.  British Poultry Sci.  37:  443-449, 1996; cited by Applicant).  Gabriel et al. also establish that HSP70 is a marker for stress in poultry.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount 
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it".  Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
 Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” 

Further, the steps of determining the amount of HSP70 constitutes a data gathering step required to apply the law of nature / natural phenomenon.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Response to Arguments
Applicant argues at page 9 of the response that claims 1-8 and 11-15 cover a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome (MPEP 2106.05).
Applicant’s argument has been fully considered, but is not found persuasive.  The natural phenomenon that Applicant has discovered is that the levels of HSP70 in the feathers of poultry are indicative of stress.  This is the judicial exception.  Methods of measuring HSP70 were known.  Increased levels of HSP70 in poultry were known to be indicative of stress.  The discovery of Applicant is the judicial exception and the claims do NOT apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.  The method of detection is generically recited and does not amount to a particular way to achieve a desired outcome.
Applicant argues at page 11 of the response that while the claims involve a natural phenomenon, the claims are not directed to that natural phenomenon.  Applicant asserts that the claims are “directed to a non-invasive sampling method utilizing the growing feathers from poultry”.  Applicant’s argument has been fully considered, but is not found persuasive.  The claims are directed to a method “of detecting stress in a poultry species” which includes steps of (a) obtaining a feather and (b) detecting HSP70 in the feather “wherein expression of HSP70 is indicative of said stress”.  The claims are not directed to a method of measuring HSP70 in a chicken (with steps of obtaining a feather and then measuring HSP70 in the feather) – which would be a claim directed to 
With regard to Applicant’s reliance on McRo, Applicant’s attention is directed to Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371.  In Ariosa, the court held the claims ineligible under 35 USC 101 because what was discovered was ostensibly a new law of nature, but the only difference between what was claimed and what was routine in the art was the sample being tested.  In Ariosa, the claims were drawn to detecting cffDNA in the cell-free fraction of maternal blood while the prior art discarded this fraction and performed the detection using samples from the fetus or placenta.  This fact pattern is similar to the instant application to the extent that if there is anything non-routine here, it would arguably be the sample.  However, based on the court’s message from Ariosa, this difference is not sufficient to arrive at patent eligibility.
At page 11, Applicant argues that measuring HSP70 levels through a growing feather sample has not been a well-understood, routine, conventional activity previously known to the industry.  Applicant is directed to MPEP 2106.05 regarding eligibility Step 2B and whether a claim amounts to significantly more.  In the claimed method, performing the assay for HSP70 in feathers as opposed to other samples is mere data gathering in conjunction with a law of mature or abstract idea.  The presence of HSP70 in feathers and overexpression in feathers as it relates to stress is the law of nature itself.  The assay to measure HSP70 is standard Western blot using off-the-shelf reagents as evidenced by [0044] in the specification.  Additionally, [0034] of the specification clearly indicates that any method of measuring HSP70 at the protein or the 
Applicant is arguing at page 12 of the response that the court’s determination in Cleveland Clinic was based upon its finding that the patent applicant had created no new techniques.  Applicant asserts that the claims utilize a new technique and provides an unconventional step that is more than a mere instruction to “apply” the correlation.  Applicant asserts that invention as claimed implements a meaningful, non-routine technique by harvesting growing feathers from poultry.  Applicant’s arguments have been fully considered, but are not found persuasive.  As pointed out above, harvesting growth feathers from birds is not a novel technique (see Cook et al.).  Likewise, measuring stress markers in growing feathers is also not a novel technique.  The discovery of HSP70 levels in the feathers of chickens being indicative of stress is the natural phenomenon and the methods of measuring such are recited with a high level of generality which encompasses any and all assays that can detect HSP70.  The additional steps are data gathering steps that are necessary in order to assess the law 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647